Title: To Alexander Hamilton from William S. Smith, 5 April 1800
From: Smith, William Stephens
To: Hamilton, Alexander


Union Brigade [Scotch Plains, New Jersey] April 5th. 1800
Major General Hamilton
Sir.
Inclosed I have the honor of Submitting to your consideration the alterations of the plan for the formation of a Regiment for Exercise or Battle, forwarded in your Letter of the 26th ulto, you will observe that I am decidedly of opinion, we should fix our firm reliance on the well organised Battalions—the Brilliant dashes and light touches of advanced, Light Infantry—will not answer our purposes, in those serious scenes, which our Country is exposed to. If they are unfolded in our day, we shall find all the solidity and firmness our Country is capable of concentrating, best directed thus we must move like deep and silent waters, meandering streams will not save us, whether the pressure comes from abroad, or originates at Home, nothing but firm and steady arrangements invariably pursued, will save our Country or ourselves. I am delighted with your project of the fundamental formation, and permit me further to sugest, that Regiments should be formed upon this plan in the first instance by ranking and seizing them, in one line from right to left, count them off into three equal divisions, denominated the first, second and third divisions, let the files double to the right, the first and third step out one full pace, the Center Stand steady—let the divisions face to the right and left & by countermarching they will be ranked and seized from flanks to Center, the first division facing to the front & standing as front rank, the second and third facing to the right—on the word march the third division marches between the first & second and with the second both in file marching forward, gains the right flank of the first rank—halt, face to the left, cover the file leaders, and the regiment is definitively ranked & seized, each file, from flanks to Center, the tallest men in front, the smallest in Center, and the middling in the rear rank. Let the regiment be than counted off into Companies, the officers posted, make a regular roll of their Companies, inform every man in the first instance by label on his sleeve, his exact no. in first, 2d. & 3d. Rank and the Regiment always parades regularly ranked and seized, and ready for immediate action. I have upon your Communications, made the experiment & find it answer perfectly. I need not describe the facility with which the rear rank is thrown to the left, so as to form two ranks, or with what promptness the left flank of two ranks can be thrown to the rear & form three deep. I took the 12th. Regt. on Thursday to make the experiment, & find it answers most perfectly. If a regiment is thus formed, I shall be also attached to the system of doing duty by Corps Companies, Platoons, sub, divisions &c &c. and never force an officer from the men he has trained, but let them be invariably together—& when on parade they are called together to the Center, that the Commanding officer, may make any communications to them. Instead of the usual command of, officers to your posts march—I would say officers to your Companies march. It is impressive of going to the bosom of their friends, where if they are worth any thing, they will be received with a soldierlike affection. Duty thus required, may be relyed on being well done, at least much better than by general detail. I am apprehensive I trespass on your patience. I will let the rest of the report speak for its-self, and beg your excuse for being so plain & explicit, I should not have presumed thus far—but for your letter.
I have the Honor to be with great respect Sir. Your most Obedt. Humble Servt.

W. S. Smith Lt. Colo. of ye 12th
